                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKY RENE SANDERS,                                Case No. 18-cv-01558-SI
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.
                                                                                            Re: Dkt. No. 16
                                  10     FRED FOLK,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Ricky Rene Sanders filed this pro se action for a writ of habeas corpus pursuant to 28 U.S.C.

                                  14   § 2254. The court dismissed his original petition with leave to amend. His amended petition is now

                                  15   before the court for review pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section

                                  16   2254 Cases in the United States District Courts.

                                  17

                                  18                                            BACKGROUND

                                  19          The petition, amended petition, attachments thereto and the California Court of Appeal’s

                                  20   opinion in People v. Sanders, Cal. Ct. App. Case No. A142875, 2016 WL 5462809 (Cal. Ct. App.

                                  21   2016), provide the following information: Sanders was convicted in San Mateo County Superior

                                  22   Court of multiple robberies and attempted robberies that occurred in 2011. He was convicted of 44

                                  23   felonies, including second degree robbery, attempted second degree robbery, false imprisonment,

                                  24   making criminal threats, assault with a firearm and being a felon in possession of a firearm.

                                  25   Sentence enhancement allegations for firearms use and prior serious felonies were found true. He

                                  26   was sentenced on August 8, 2014 to 834 years to life in prison with the possibility of parole. Sanders

                                  27   filed an unsuccessful direct appeal, and unsuccessful habeas petitions in the state courts.

                                  28
                                   1                                              DISCUSSION

                                   2          This court may entertain a petition for writ of habeas corpus “in behalf of a person in custody

                                   3   pursuant to the judgment of a State court only on the ground that he is in custody in violation of the

                                   4   Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A district court

                                   5   considering an application for a writ of habeas corpus shall “award the writ or issue an order

                                   6   directing the respondent to show cause why the writ should not be granted, unless it appears from

                                   7   the application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                   8   Summary dismissal is appropriate only where the allegations in the petition are vague or conclusory,

                                   9   palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491

                                  10   (9th Cir. 1990).

                                  11          As mentioned in the order of dismissal with leave to amend, there were numerous claims in

                                  12   the original petition, many of which were inadequately pled and lacked adequate factual detail. The
Northern District of California
 United States District Court




                                  13   court explained that the lack of adequate detail is a particular concern in this case because of the

                                  14   number of criminal episodes, i.e., eleven different robberies/attempted robberies of ten different

                                  15   stores over a six-month period, plus evidence of three other robberies that did not result in

                                  16   convictions. The court also noted that it could not look to appellate briefs to fill in some of the gaps

                                  17   because almost all of the issues raised in the pro se petition for writ of habeas corpus were different

                                  18   from those presented by counsel on direct appeal. Docket No. 11 at 3.

                                  19          The court now considers the claims presented in the amended petition.

                                  20          Claim 1 – ineffective assistance of appellate counsel. Claims of ineffective assistance of

                                  21   appellate counsel are reviewed according to the standard set out in Strickland v. Washington, 466

                                  22   U.S. 668 (1984). Smith v. Robbins, 528 U.S. 259, 285 (2000); Moormann v. Ryan, 628 F.3d 1102,

                                  23   1106 (9th Cir. 2010). First, the petitioner must show that counsel’s performance was objectively

                                  24   unreasonable, which in the appellate context requires the petitioner to demonstrate that counsel acted

                                  25   unreasonably in failing to discover and brief a merit-worthy issue. Smith, 528 U.S. at 285;

                                  26   Moormann, 628 F.3d at 1106. Second, the petitioner must show prejudice, which in this context

                                  27   means that the petitioner must demonstrate a reasonable probability that, but for appellate counsel’s

                                  28   failure to raise the issue, the petitioner would have prevailed in his appeal. Smith, 528 U.S. at 285-
                                                                                          2
                                   1   86. Appellate counsel does not have a constitutional duty to raise every nonfrivolous issue requested

                                   2   by defendant. See Jones v. Barnes, 463 U.S. 745, 751-54 (1983). The weeding out of weaker issues

                                   3   is widely recognized as one of the hallmarks of effective appellate advocacy. Miller v. Keeney, 882

                                   4   F.2d 1428, 1434 (9th Cir. 1989).

                                   5          The amended petition alleges that appellate counsel failed to pursue grounds for relief

                                   6   requested by Sanders even though Sanders alerted counsel to “[t]he ineffectiveness of trial counsel

                                   7   to investigate the evident bias investigation of his client by reviewing all the evidence presented by

                                   8   detective Williams,” and to “evaluate the possibility of prejudicial misconduct in the people’s lead

                                   9   detective withholding exculpatory evidence, fabricating evidence, and falsifying his reports, and

                                  10   subsequently lying under oath.” Docket No. 16 at 5. This ineffective-assistance claim is dismissed

                                  11   without further leave to amend because Sanders failed to adequately identify the issues that counsel

                                  12   omitted and failed to explain why their inclusion would have made a difference to his appeal.
Northern District of California
 United States District Court




                                  13   Moreover, some of the alleged deficiencies appear to be a failure to investigate things outside the

                                  14   record, which Sanders does not show would have been of any value given that appellate review is

                                  15   limited to errors that have been included in the record on appeal. See People v. Siegenthaler, 7 Cal.

                                  16   3d 465, 469 (Cal. 1972). Further leave to amend will not be granted because the court already

                                  17   explained the need for Sanders to identify the issues omitted by counsel and explain why their

                                  18   inclusion would have made a difference, see Docket No. 11 at 3-4, and he was unable to cure these

                                  19   deficiencies in his amended petition. He attaches several letters he received from counsel discussing

                                  20   various issues and attaches several pages disagreeing with counsel’s views, but those materials do

                                  21   not show deficient performance or resulting prejudice. These claims of ineffective assistance of

                                  22   appellate counsel are dismissed without leave to amend.

                                  23          Sanders also alleges that counsel was ineffective in failing to present on appeal a claim of

                                  24   juror misconduct based on the jurors’ use of outside resources. According to Sanders, the record

                                  25   indicates that two jurors asked a bailiff about their inability to locate information about the Evidence

                                  26   Code on their phones or some other source. Docket No. 11 at 4. The trial judge allegedly

                                  27   admonished the jury not to do outside research but failed to investigate whether anyone had done

                                  28   internet searches about Sanders or had done other research. Liberally construed, this claim of
                                                                                          3
                                   1   ineffective assistance of appellate counsel in violation of Sanders’ right to due process is

                                   2   cognizable.1

                                   3          Sanders further alleges that appellate counsel failed to raise an issue that a juror was not “fair

                                   4   and impartial” based on her emotional reaction to evidence of a victim’s blood on the floor. Id.

                                   5   That juror had stated on voir dire that any sight of blood would upset her and didn’t know if she

                                   6   could handle it. Id. Liberally construed, this claim of ineffective assistance of appellate counsel in

                                   7   violation of Sanders’ right to due process is cognizable.

                                   8          Claim 2 – omitted. Sanders omitted Claim 2 in his amended petition.

                                   9          Claim 3 - the lineup. Sanders alleges that he was denied his Sixth Amendment right to

                                  10   counsel before he was compelled to participate in a lineup without his requested counsel being

                                  11   present. Liberally construed, the Sixth Amendment claim for denial of counsel is cognizable.

                                  12          Sanders also alleges that the identification made at the lineup was unduly suggestive in
Northern District of California
 United States District Court




                                  13   violation of his right to due process, citing Stovall v. Denno, 388 U.S. 293 (1967). Liberally

                                  14   construed, the due process claim is cognizable. See id. at 297 (“A conviction which rests on a

                                  15   mistaken identification is a gross miscarriage of justice.”).

                                  16          As the court earlier explained, no claim is stated for a violation of Sanders’ Fifth Amendment

                                  17   right against self-incrimination based on the fact that participants were required to say phrases out

                                  18   loud and walk. See Docket No. 11 at 4 (citing United States v. Wade, 388 U.S. 218, 222 (1967)).

                                  19          Claim 4 – ineffective assistance of counsel. Sanders alleges that trial counsel was ineffective

                                  20   in that he (a) failed to challenge the mayhem charge for lack of evidence, and (b) failed to impeach

                                  21   the victim Daniel Hernandez with prior statements made that could have led to a lesser charge of

                                  22   assault with a deadly weapon rather than mayhem. Although the court earlier had determined that

                                  23   the allegations stated a cognizable claim, the court now concludes upon further review that no claim

                                  24   is stated because the purported lack of evidence and impeachment matter that counsel failed to

                                  25
                                              1
                                  26             Although Sanders also cites the Fifth Amendment as the source of his claims that appellate
                                       and trial counsel were ineffective, that amendment does not apply to those claims. The Fourteenth
                                  27   Amendment is the source of the right to effective assistance of counsel on appeal. Evitts v. Lucey,
                                       469 U.S. 388-89 (1985). The Sixth Amendment is the source of the right to effective assistance of
                                  28   counsel at trial, and that provision applies to the states via the Fourteenth Amendment’s Due Process
                                       Clause. Strickland, 466 U.S. at 684-85.
                                                                                             4
                                   1   pursue had no realistic chance of leading to an acquittal or to a conviction on a lesser charge.

                                   2          Sanders urges that the victim’s conduct may have precipitated the shooting based on

                                   3   evidence that the victim told police that he (the victim) thought the robber thought the victim was

                                   4   chasing him when in fact the victim was trying to get away. Docket No. 16 at 42. Sanders argues

                                   5   that the victim’s statement appears to show the victim “was shot in the heat of passion, in that the

                                   6   robber was in the act [of] fleeing the store and then was interrupted by the action of [the victim’s]

                                   7   pursuit.” Id.

                                   8          There is no merit to Sanders’ claim because he does not show that heat of passion provides

                                   9   a defense to a charge of mayhem, nor that a victim’s effort to pursue a suspected robber somehow

                                  10   shows that there is a lack of evidence of mayhem. Even assuming arguendo that heat-of-passion

                                  11   would provide any defense or mitigation to a mayhem charge, heat of passion did not exist on the

                                  12   facts reported by Sanders. Heat of passion is usually used as a defense in a homicide case, and has
Northern District of California
 United States District Court




                                  13   both a subjective and an objective component. See People v. Cole, 333 Cal. 4th 1158, 1215-16 (Cal.

                                  14   2004). For the subjective component, “‘[t]he defendant must actually, subjectively, kill the victim

                                  15   under the heat of passion.” People v. Steele, 27 Cal. 4th 1230, 1252 (Cal. 2002). Because Sanders

                                  16   denied being the shooter, counsel had no basis on which to argue that Sanders actually and

                                  17   subjectively shot the victim in the heat of passion. Moreover, the objective component of heat of

                                  18   passion was lacking because a crime victim’s predictable response to the commission of a crime

                                  19   does not amount to legally adequate provocation. See People v. Rich, 45 Cal. 3d 1036, 1112 (Cal.

                                  20   1988) (holding that “victim’s resistance to the criminal act of rape is ‘predictable conduct’ and is

                                  21   insufficient provocation to negate malice”); see also id. (quoting People v. Jackson, 28 Cal. 3d 264,

                                  22   306 (Cal. 1980)) (“evidence ‘that defendant may have become enraged and brutally attacked and

                                  23   killed one of his elderly victims because she was awakened during the burglary and began to scream’

                                  24   was insufficient to show that he killed his victims in a heat of passion on sufficient provocation. We

                                  25   observed, ‘[n]o case has ever suggested . . . that such predictable conduct by a resisting victim would

                                  26   constitute the kind of provocation sufficient to reduce a murder charge to voluntary

                                  27   manslaughter.’”). Here, evidence that the victim chased, or was perceived to be chasing, the robber

                                  28   is a predictable response to the commission of a robbery that does not amount to legally adequate
                                                                                         5
                                   1   provocation for a heat of passion defense. The victim allegedly chasing the robber also would not

                                   2   support self-defense or unreasonable self-defense because neither doctrine applies if the defendant’s

                                   3   “own wrongful conduct (e.g., the initiation of a physical attack or the commission of a felony), has

                                   4   created circumstances under which his adversary’s attack or pursuit is legally justified.” People v.

                                   5   Valencia, 43 Cal. 4th 268, 288 (Cal. 2008).

                                   6           Likewise, Sanders’ argument that there was no evidence to substantiate a mayhem charge

                                   7   has no factual basis. Sanders fails to show how the events here -- the robber “shot [the victim] in

                                   8   the leg, breaking [the victim’s] shin and cutting the artery and nerve,” People v. Sanders, slip op. at

                                   9   7 – did not amount to mayhem.

                                  10           Counsel did not engage in deficient performance and no prejudice resulted from counsel not

                                  11   pursuing the nonmeritorious attacks on the mayhem charge. See Juan H. v. Allen, 408 F.3d 1262,

                                  12   1273 (9th Cir. 2005); Rupe v. Wood, 93 F.3d 1434, 1445 (9th Cir. 1996). This claim is dismissed
Northern District of California
 United States District Court




                                  13   without leave to amend.

                                  14           Claim 5 - fabrication of evidence in connection with and during search. Sanders contends

                                  15   that detective Mike Williams “fabricated evidence that was later allowed to be used against

                                  16   defendant in trial by prosecutor” in violation of Sanders’ right to due process. Docket No. 16 at 43.

                                  17   The allegedly fabricated evidence apparently was a yellow bin as well as a nylon holster and red

                                  18   baseball hat allegedly found therein. Liberally construed, the due process claim that false evidence

                                  19   was presented is cognizable. See generally United States v. Bagley, 473 U.S. 667, 678-80 nn.8-9

                                  20   (1985) (“‘[A] deliberate deception of court and jury by the presentation of testimony known to be

                                  21   perjured’ is inconsistent with ‘the rudimentary demands of justice’” and a resulting conviction must

                                  22   be set aside “if there is any reasonable likelihood that the false testimony could have affected the

                                  23   jury's verdict”).

                                  24           Claim 6(a) - ineffective assistance of counsel regarding identification evidence. Sanders

                                  25   contends that trial counsel was ineffective in failing to challenge the admissibility of Daniel

                                  26   Hernandez’s October 14, 2011, identification of him in a photo lineup. Liberally construed, the

                                  27   Sixth Amendment claim is cognizable.

                                  28
                                                                                         6
                                   1            Claim 6(b) - Brady claim. Sanders contends that the prosecution committed a Brady

                                   2   violation in failing to disclose that the lead investigator had substantial doubts and showed

                                   3   Hernandez another photo lineup in which Hernandez was unable to identify Sanders. Liberally

                                   4   construed, the Brady claim is cognizable.

                                   5            Claim 7 - identification by Daniel Hernandez. Sanders claims that the identification made

                                   6   by Daniel Hernandez was the product of an unduly suggestive tactic that led Hernandez to believe

                                   7   he chose Sanders in a lineup. Liberally construed, the claim appears to be a cognizable due process

                                   8   claim.

                                   9            Claim 8 – ineffective assistance of counsel. Sanders claims that trial counsel was ineffective

                                  10   in that he: (a) failed to investigate and present exculpatory evidence regarding witness Chang; (b)

                                  11   failed to impeach witness Ni’s photo lineup identification; (c) failed to discover and impeach officer

                                  12   Williams about misconduct in the lineups; and (d) failed to present evidence that witness Faz was
Northern District of California
 United States District Court




                                  13   promised immunity to testify untruthfully and had made inconsistent statements before trial due to

                                  14   police coercion. Liberally construed, the claims appear to be cognizable claims for violations of

                                  15   Sanders’ Sixth Amendment right to effective assistance of counsel.

                                  16            Claim 9(a) – prosecutorial misconduct in presentation of false evidence. Sanders alleges

                                  17   that the prosecutor presented false evidence though witnesses Williams, Hernandez, and Faz, and

                                  18   presented an incomplete photo lineup. Liberally construed, a cognizable claim for a due process

                                  19   violation is stated. See United States v. Agurs, 427 U.S. 97, 103 (1976); Napue v. Illinois, 360 U.S.

                                  20   264, 269 (1959).

                                  21            Sanders also alleges that the prosecutor presented false evidence through witness Flores

                                  22   about an identification. However, Sanders also alleges that witness Flores later was recalled to the

                                  23   witness stand and the prosecutor was allowed to correct the record. Docket no. 16 at 72-73. A claim

                                  24   is not stated because the prosecutor did not allow the alleged misstatement of Flores to go

                                  25   uncorrected. The jury would not have relied on the allegedly false evidence because the witness

                                  26   was recalled to the stand during trial and the record was corrected. Cf. Napue, 260 U.S. at 269. The

                                  27   claim regarding witness Flores is dismissed without leave to amend.

                                  28
                                                                                          7
                                   1          Claim 9(b) – prosecutorial misconduct in closing argument.            Sanders claims that the

                                   2   prosecutor misstated the evidence and unfairly made light of certain people’s street names in closing

                                   3   argument. Liberally construed, the allegations state a cognizable due process claim for prosecutorial

                                   4   misconduct. See Darden v. Wainwright, 477 U.S. 168, 181 (1986).

                                   5          Claim 10 – ineffective assistance of counsel regarding private investigator. Sanders alleges

                                   6   that counsel was ineffective in failing to call private investigator Scott Williams to contradict

                                   7   witness Daniel Hernandez about his identification and to establish corroborating evidence regarding

                                   8   a yellow box. Liberally construed, the allegations state a cognizable claim for a violation of Sanders’

                                   9   Sixth Amendment right to effective assistance of counsel.

                                  10          Claim 11 - jailhouse interview. Sanders contends that his right to due process was violated

                                  11   when the prosecution played his jailhouse interview with the police for the jury because the tape

                                  12   contained several misstatements by the detectives that the jury weighed as true. For example, the
Northern District of California
 United States District Court




                                  13   detective erroneously stated that Sanders’ fingerprints were found at a crime scene, Sanders had

                                  14   been identified by several witnesses, and Sanders was seen on a surveillance video. Liberally

                                  15   construed, the due process claim is cognizable.

                                  16          Claim 12 - ineffective assistance of counsel - jury instructions. Sanders contends that trial

                                  17   counsel provided ineffective assistance in failing to request third-party culpability jury instructions

                                  18   after several stipulations were read that fingerprint testing had excluded Sanders as the source of

                                  19   certain fingerprints. Liberally construed, the ineffective assistance of counsel claim is cognizable.

                                  20          Claim 13 – ineffective assistance of counsel – failure to renew objection. Sanders contends

                                  21   that counsel failed to renew his motion in limine to exclude a coded message testified to during the

                                  22   preliminary examination. The coded message found in Sanders’ cell stated: “‘Phone records r

                                  23   suspected? Is given to pop’ and ‘If chip is taken out & powered off can I phone be tracked at.’”

                                  24   People v. Sanders, slip op. at 9. The coded message reasonably can be interpreted to reflect an effort

                                  25   to dispose of evidence and to learn about the cell phone’s properties, and the fact that Sanders offers

                                  26   up another view of the meaning of the note does not show that the evidence should have been

                                  27   excluded as irrelevant or under California Evidence Code § 352. Sanders fails to show that counsel’s

                                  28   failure to renew the objection to the evidence was deficient performance or resulted in prejudice.
                                                                                         8
                                   1   See Strickland, 466 U.S. 668; see also Juan H. v. Allen, 408 F.3d at 1273 (not deficient performance

                                   2   to not raise an objection that properly would have been overruled). The claim is dismissed without

                                   3   leave to amend.

                                   4          Claim 14 – erroneous denial of pretrial motion to exclude bank statements. Sanders contends

                                   5   that the trial court erred in denying a defense motion in limine to exclude his bank records. The

                                   6   bank records “suggested defendant was making more money than what his job provided.” Docket

                                   7   No. 16 at 94. Sanders states that he was able to prove he had other means of income besides his job.

                                   8   Id. Sanders contends that the admission of this evidence violated his “constitutional right to

                                   9   confrontation against allegations brought before him in the court of law. As a right of due process.”

                                  10   Id. He also argues that the evidence should have been excluded because character evidence has

                                  11   slight probative value and can distract the jury. Id.

                                  12          Sanders fails to state a claim under any of his theories. The evidence of his bank records
Northern District of California
 United States District Court




                                  13   was not character evidence; even if it was, the mere erroneous admission of character evidence

                                  14   would have been a state law violation not actionable in a federal habeas proceeding. Sanders also

                                  15   has not identified any facts showing a violation of his confrontation rights, even though the court

                                  16   earlier directed him to explain facts showing a Confrontation Clause violation. Nor does he allege

                                  17   facts showing a due process violation. The United States Supreme Court has never held that the

                                  18   introduction of propensity or other allegedly prejudicial evidence violates due process. See Estelle

                                  19   v. McGuire, 502 U.S. 62, 68-70 (1991). The Supreme Court has established a general principle of

                                  20   fundamental fairness, i.e., evidence that “is so extremely unfair that its admission violates

                                  21   ‘fundamental conceptions of justice’” may violate due process. Dowling v. United States, 493 U.S.

                                  22   342, 352 (1990) (citation omitted). But the admission of prejudicial evidence may make a trial

                                  23   fundamentally unfair and violate due process “[o]nly if there are no permissible inferences the jury

                                  24   may draw from the evidence” and the evidence is “‘of such quality as necessarily prevents a fair

                                  25   trial.’” Jammal v. Van de Kamp, 926 F.2d 918, 920 (9th Cir. 1991). “Evidence introduced by the

                                  26   prosecution will often raise more than one inference, some permissible, some not; we must rely on

                                  27   the jury to sort them out in light of the court’s instructions.” Id. Because there was a permissible

                                  28   inference that could be drawn from the evidence – i.e., that the extra money in Sanders’ bank account
                                                                                         9
                                   1   was the money taken in robberies – the admission of the evidence did not violate due process. It

                                   2   matters not that Sanders offers an alternative theory as to how his bank account balance exceeded

                                   3   his salary deposits. The claim is dismissed without leave to amend.

                                   4            Claim 15 - ineffective assistance of counsel - the photos. Sanders contends that counsel

                                   5   failed to inspect photos that had been taken from Sanders by the police, one of which showed

                                   6   Sanders with Charles Williams, another man who Sanders believes has a close resemblance to him.

                                   7   Sanders argues that this photo would have corroborated his testimony that someone who looked like

                                   8   him committed the crimes. But Sanders does not state facts reasonably suggesting that counsel

                                   9   could have done anything with the photo that would have made any difference at his trial. The

                                  10   grainy photo is not of a crime scene; it is of a group of acquaintances. Sanders already was aware

                                  11   of and knew Charles Williams; indeed, Sanders had “presented a defense of mistaken identity,

                                  12   attempting to shift the blame to his part-time roommate,” Charles Williams. People v. Sanders,
Northern District of California
 United States District Court




                                  13   2016 WL 5462809, *6 (Cal. Ct. App. Sept. 29, 2016). Merely showing a photo in which Williams

                                  14   appeared would not have corroborated Sanders’ testimony in any meaningful way. This court earlier

                                  15   granted Sanders leave to amend, but he was unable to add any facts that showed there to have been

                                  16   ineffective assistance of counsel regarding the photos. The claim is dismissed without leave to

                                  17   amend.

                                  18            Claim 16 - cumulative error on ineffective-assistance claims. Sanders contends that, even if

                                  19   none of the individual errors of counsel was sufficiently prejudicial, the cumulative effect of all

                                  20   those instances of ineffective assistance of counsel warrant habeas relief. Liberally construed, a

                                  21   cumulative error claim is stated for the claims of ineffective assistance of trial counsel.

                                  22            Claim 17 – ineffective assistance of counsel regarding cell phone records. Sanders contends

                                  23   that his cell phone location records were obtained through an unlawful search and seizure, and that

                                  24   defense counsel was ineffective in failing to move to suppress this evidence. Docket No. 16 at 151.

                                  25   Liberally construed, the Sixth Amendment claim for ineffective assistance of counsel is cognizable.

                                  26   .        The underlying claim for an unlawful search and seizure cannot proceed, however. The case

                                  27   of Stone v. Powell, 428 U.S. 465, 481-82 (1976) bars federal habeas review of Fourth Amendment

                                  28   claims unless the state did not provide an opportunity for full and fair litigation of those claims.
                                                                                         10
                                   1   California state procedures provide an opportunity for full litigation of any Fourth Amendment

                                   2   claim. See Gordon v. Duran, 895 F.2d 610, 613-14 (9th Cir. 1990) (whether or not defendant

                                   3   litigated Fourth Amendment claim in state court is irrelevant if he had opportunity to do so under

                                   4   California law). Because California provides a full and fair opportunity to litigate claims of

                                   5   unreasonable searches and seizures, this court is precluded from granting habeas relief on such

                                   6   claims. The Fourth Amendment claim is dismissed without leave to amend.

                                   7          Claim 18(a) – prosecutorial misconduct – coaching witnesses regard the gun. Sanders claims

                                   8   that the prosecutor engaged in misconduct in violation of the Fourteenth Amendment when he made

                                   9   comments to witnesses describing the features of a revolver. Docket No. 16 at 176, 181. Liberally

                                  10   construed, the allegations state a cognizable due process claim.

                                  11          Claim 18(b) – ineffective assistance of counsel regarding prosecutorial misconduct. Sanders

                                  12   claims that his counsel provided ineffective assistance in failing to object to the prosecutor’s
Northern District of California
 United States District Court




                                  13   misconduct described in Claim 18(a).        Liberally construed, the Sixth Amendment claim for

                                  14   ineffective assistance of counsel is cognizable.

                                  15          Claim 19 – Eighth Amendment claim regarding the sentence. Sanders contends that his 834-

                                  16   years-to-life sentence amounts to cruel and unusual punishment because it is a de facto sentence of

                                  17   life without parole.

                                  18          The Eighth Amendment’s “Cruel and Unusual Punishments Clause prohibits the imposition

                                  19   of inherently barbaric punishments under all circumstances.” Graham v. Florida, 560 U.S. 48, 59

                                  20   (2010). “For the most part, however, the [Supreme] Court's precedents consider punishments

                                  21   challenged not as inherently barbaric but as disproportionate to the crime.” Id. The Eighth

                                  22   Amendment contains a “narrow” proportionality principle – one that “does not require strict

                                  23   proportionality between crime and sentence,” and forbids only “extreme sentences that are ‘grossly

                                  24   disproportionate’ to the crime.” Id. at 59-60. “[O]utside the context of capital punishment, successful

                                  25   challenges to the proportionality of particular sentences [will be] exceedingly rare.” Solem v. Helm,

                                  26   463 U.S. 277, 289-90 (1983). Only in that rare case where a comparison of the gravity of the offense

                                  27   and the severity of the sentence leads to an inference of gross disproportionality does the court

                                  28   compare a petitioner’s sentence with sentences for other offenders in the jurisdiction, and for the
                                                                                          11
                                   1   same crime in other jurisdictions, to determine whether it is cruel and unusual punishment. Graham,

                                   2   560 U.S. at 60.

                                   3          Lengthy sentences for non-homicide offenses have been upheld in numerous cases by the

                                   4   Supreme Court and Ninth Circuit. See e.g., Ewing v. California, 538 U.S. 11, 29-31 (2003)

                                   5   (upholding sentence of 25-years-to-life for recidivist convicted most recently of grand theft);

                                   6   Lockyer v. Andrade, 538 U.S. 63, 76 (2003) (upholding sentence of two consecutive terms of 25-

                                   7   years-to-life for recidivist convicted most recently of two counts of petty theft with a prior

                                   8   conviction); Harmelin, 501 U.S. at 996 (upholding sentence of life without possibility of parole for

                                   9   first offense of possession of 672 grams of cocaine); Nunes v. Ramirez-Palmer, 485 F.3d 432, 439

                                  10   (9th Cir. 2007) (upholding sentence of 25-years-to-life for the underlying offense of petty theft with

                                  11   a prior conviction after finding petitioner's criminal history was longer, more prolific, and more

                                  12   violent than the petitioner's in Andrade, who suffered a harsher sentence); Cacoperdo v.
Northern District of California
 United States District Court




                                  13   Demosthenes, 37 F.3d 504, 508 (9th Cir. 1994) (sentence of ineligibility for parole for 40 years not

                                  14   grossly disproportionate when compared with gravity of sexual molestation offenses).

                                  15          Sanders does not allege facts suggesting that his sentence is disproportionate to the crimes

                                  16   of which he was convicted – 44 felonies that include second degree robbery, attempted second

                                  17   degree robbery, false imprisonment, mayhem, and assault with a firearm plus enhancements for the

                                  18   commission of prior serious felonies. See People v. Sanders, slip op. at 1. He argues at length about

                                  19   state law considerations for sentencing, but those state law arguments do not help in a federal habeas

                                  20   action because federal habeas relief is only available for violations of the Constitution or laws of the

                                  21   United States. The Eighth Amendment claim is dismissed without leave to amend.

                                  22

                                  23                                               CONCLUSION

                                  24          For the foregoing reasons,

                                  25          1.         The amended petition states some cognizable claims for habeas relief and warrants a

                                  26   response.

                                  27          2.         The clerk shall serve a copy of this order, the amended petition and all attachments

                                  28   thereto upon respondent and respondent's attorney, the Attorney General of the State of California.
                                                                                          12
                                   1   The clerk shall also serve a copy of this order on petitioner.

                                   2          3.      Respondent must file and serve upon petitioner, on or before May 10, 2019, an

                                   3   answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing

                                   4   cause why a writ of habeas corpus should not be issued. Respondent must file with the answer a

                                   5   copy of all portions of the court proceedings that have been previously transcribed and that are

                                   6   relevant to a determination of the issues presented by the petition.

                                   7          4.      If petitioner wishes to respond to the answer, he must do so by filing a traverse with

                                   8   the court and serving it on respondent on or before June 7, 2019.

                                   9          5.      Petitioner is responsible for prosecuting this case. Petitioner must promptly keep the

                                  10   court informed of any change of address and must comply with the court's orders in a timely fashion.

                                  11          6.      Petitioner is cautioned that he must include the case name and case number for this

                                  12   case on any document he submits to this court for consideration in this case.
Northern District of California
 United States District Court




                                  13          7.      Petitioner’s request for the court to reconsider its earlier order denying appointment

                                  14   of counsel is DENIED. Docket No. 17 at 3.

                                  15          IT IS SO ORDERED.

                                  16   Dated: February 12, 2019

                                  17                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         13
